DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 02/22/2022 has been entered and fully considered.
Claims 1-3, 5-9 and 11-12 are pending of which claims 1 and 7 are independent.  Claims 1 is amended to incorporate dependent claim 4 ( now cancelled) and independent claim 7 is amended to incorporate dependent claim 10 (now cancelled).
The IDS(s) submitted on 09/22/2020 has been considered.
Priority
The independent claims recite PSS/PBCH being carried in 4 OFDM symbols but none of the foreign priority documents and the provisional document provide support for the limitation recited above and Fig. 2 is not included in the foreign priority documents and in the provisional document.  Therefore the earliest priority date for the amended independent claims reduces to 04/04/2019.  Note that all of the prior arts applied are earlier than the potential effective filing date of 04/05/2018.
		           Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant's arguments filed on 02/22/2022 have been fully considered but they are moot as the examiner in new search conducted has identified several prior arts to address the amended claims.  Even though claims 4-5 and 10-11 were previously objected to contain allowable subject matter in view of the newly identified prior arts Lei et al (US 20190190668 A1) and Park  (US 20210051616 A1) are no longer considered allowable.
Examiner notes that Xu et al (US 20210153107 A1) can effectively replace Park US 20210051616 A1) as it has identical figure like Applicant’s Fig. 2 and Park’s Fig. 6.  Wang et al (US 20180213571 A1), Pan et al (US 20200359426 A1), and Zhang et al (US 20210014903 A1) disclose what Lei teaches. In particular Applicant is advised to review these prior arts and in particular Pan’s Fig. 6 in the next response to the instant office action.
Unless Applicant clearly establishes the earliest support for the independent claims in the foreign priority documents the examiner will assume the earliest priority date will be the filing date of the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 7-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al (US 20190261412) in view of Lei et al (US 20190190668 A1 - verified provisional document fully supports all citation including Fig. 6) in view of Park et al (US 20210051616 A1 cited Fig. 6 c is Fig. 6a in the foreign priority document and all citations supported by the foreign priority document).

Regarding claim 1, Novlan discloses a method (i.e. see Figs. 1-10) performed by a wireless device (i.e. as an example UE 104 in Fig. 1 or UE 204 in Fig. 2 but can be any UE in any Figure)  in an unlicensed band (i.e. see title and abstract - Close Loop Listen Before Talk  For NR operation in Unlicensed Spectrum and see paragraphs 15 and 35 as an example) , the method comprising:
receiving a request signal(i.e. a First Clear Channel Assessment request is received from the Base Station and is shown as 210 in Fig. 2 and is a LBT trigger and can be sent independently or via a PDCCH/DCI per paragraph 43 - See also Fig. 7 - block 702)  for requesting an initiation of a downlink (DL) transmission (i.e. the LBT trigger 210 or the First Clear Channel  Assessment is mapped to be a request to send a downlink message because if the result of the LBT/Channel Assessment done by the UE is positive and shows no interference then a downlink transmission will be scheduled and eventually transmitted and is identical to Applicant’s invention as Novlan addresses the same problem as described in paragraph 35. see paragraph 42 and blocks 706 and 708 of Fig. 7) from a base station (See Fig. 7 - blocks 702, 704, 706 and 708 and paragraphs 64-68) ; and
based on a wireless medium being idle after performing carrier sensing (CS) (See paragraph 42 and 67 indicating if the channel/medium is not busy then a report will be sent to the Base Station) , transmitting a response signal (Fig. 2 Report 216 is the response signal indicating the channel/medium idle to the Base Station triggering the base station to schedule a downlink transmission and eventually transmits it)  for accepting the initiation of the DL transmission to the base station (See paragraph 42 in relation to Fig. 2 and response signal 216 and Fig. 7 blocks 706 and 708 paragraphs 67-68),
wherein the CS (CS being Channel Sensing is LBT)  is performed for a receive (RX) beam direction acquired from the request signal.(See Paragraph3 37 and 43 indicating closed loop LBT will be conducted and consists Tx/Rx pair and the parameter for setting it up is included in the LBT trigger 210/the request signal)
	Novlan fails to disclose receiving a primary synchronization signal, a secondary synchronization signal and a physical broadcast channel (PBCH) for performing cell search from a base station in a synchronization signal (SS)/PBCH block,
wherein the PBCH includes system information related to a subcarrier spacing to be used for random access and wherein the response signal is transmitted as a random access preamble.
	Lei in the same endeavor discloses mitigating interference using carrier sensing and performing clear channel assessment (CCA) prior to transmitting random access preamble as shown in Fig. 6.
	Lei discloses in the same endeavor, receiving a primary synchronization signal, a secondary synchronization signal and a physical broadcast channel (PBCH) for performing cell search from a base station in a synchronization signal (SS)/PBCH block (See Paragraphs 0050 and 0052 where the UE receives PSS, SSS, and PBCH for initial network access and initial cell search) wherein the PBCH includes system information related to a subcarrier spacing to be used for random access  (See Paragraph 0052 PBCH containing a Master Information Block (MIB) and contains radio resource configuration related to random access channel (PRACH) procedures and the configuration includes frequency/tone spacing for random access preamble generation  as detailed in paragraphs 0039 and 0091) and wherein the response signal is transmitted as a random access preamble.  (See in Figure 6 step 620 a scheduling resource info which is sub-band communication configuration is sent by the BS/network to the UE and the UE does CS/CCA in step 630 and selects sub-bands based on CCA step 635 and transmits a response on the selected/scheduled sub-bands a random access response 640 which is a random access preamble  see paragraph 0099)
		In view of the above, having the method of Novlan and then given the well- established teaching of Lei, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Novlan as taught by Lei, since Lei states in paragraph 40 that the modification results in an improved random access and/or scheduling request performance and spectrum usage efficiency.
	Novlan modified by Lei fails to disclose wherein the SS/PBCH block includes 4 orthogonal frequency division multiplexing (OFDM) symbols in time domain and 240 subcarriers in frequency domain.
	Park in the same endeavor of receiving PSS/PBCH block and random access preamble discloses wherein the SS/PBCH block includes 4 orthogonal frequency division multiplexing (OFDM) symbols in time domain and 240 subcarriers in frequency domain.  (See Fig. 6A 4 OFDM symbols carrying PSS, SSS and PBCH in time domain and 240 KHz subcarriers in frequency domain. See at least paragraph 103)
	In view of the above, having the method of Novlan modified by Lei and then given the well- established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Novlan modified by Lei as taught by Park, since Park states in paragraphs 10 and 20 that the modification results in reducing time required to initially access a 5G system for a terminal.

Regarding claim 7, Novlan discloses a device (i.e. as an example UE 104 in Fig. 1 or UE 204 in Fig. 2. Fig. 9 UE 900  but can be any UE in any Figure) in an unlicensed band (i.e. see title and abstract - Close Loop Listen Before Talk  For NR operation in Unlicensed Spectrum and see paragraphs  15 and 35 as an example) , the device comprising:
a transceiver configured to transmit and receive a radio signal (i.e. TCVR 99 and 913 in Fig. 9); and a processor (Fig. 9 Processor 902) operatively coupled to the transceiver (i.e. TCVR 99 and 913 in Fig. 9);and configured to: control the transceiver to 
receive a request signal(i.e. a First Clear Channel Assessment request is received from the Base Station and is shown as 210 in Fig. 2 and is a LBT trigger and can be sent independently or via a PDCCH/DCI per paragraph 43 - See also Fig. 7 - block 702)  for requesting an initiation of a downlink (DL) transmission (i.e. the LBT trigger 210 or the First Clear Channel  Assessment is mapped to be a request to send a downlink message because if the result of the LBT/Channel Assessment done by the UE is positive and shows no interference then a downlink transmission will be scheduled and eventually transmitted and is identical to Applicant’s invention as Novlan addresses the same problem as described in paragraph 35. see paragraph 42 and blocks 706 and 708 of Fig. 7) from a base station (See Fig. 7 - blocks 702, 704, 706 and 708 and paragraphs 64-68) ; and control the transceiver to transmit a response signal (Fig. 2 Report 216 is the response signal indicating the channel/medium idle to the Base Station triggering the base station to schedule a downlink transmission and eventually transmits it)  for accepting the initiation of the DL transmission to the base station (See paragraph 42 in relation to Fig. 2 and response signal 216 and Fig. 7 blocks 706 and 708 paragraphs 67-68) based on a wireless medium being idle after performing carrier sensing (CS) (See paragraph 42 and 67 indicating if the channel/medium is not busy then a report will be sent to the Base Station)
wherein the CS (CS being Channel Sensing is LBT)  is performed for a receive (RX) beam direction acquired from the request signal.(See Paragraph3 37 and 43 indicating closed loop LBT will be conducted and consists Tx/Rx pair and the parameter for setting it up is included in the LBT trigger 210/the request signal)
	Novlan fails to disclose control the transceiver to receive a primary synchronization signal, a secondary synchronization signal and a physical broadcast channel (PBCH) for performing cell search from a base station in a synchronization signal (SS)/PBCH block, wherein the PBCH includes system information related to a subcarrier spacing to be used for random access and wherein the response signal is transmitted as a random access preamble.
	Lei in the same endeavor discloses mitigating interference using carrier sensing and performing clear channel assessment (CCA) prior to transmitting random access preamble as shown in Fig. 6.
	Lei discloses in the same endeavor, control the transceiver to receive a primary synchronization signal, a secondary synchronization signal and a physical broadcast channel (PBCH) for performing cell search from a base station in a synchronization signal (SS)/PBCH block (See Paragraphs 0050 and 0052 where the UE receives PSS, SSS, and PBCH for initial network access and initial cell search) wherein the PBCH includes system information related to a subcarrier spacing to be used for random access  (See Paragraph 0052 PBCH containing a Master Information Block (MIB) and contains radio resource configuration related to random access channel (PRACH) procedures and the configuration includes frequency/tone spacing for random access preamble generation  as detailed in paragraphs 0039 and 0091) and wherein the response signal is transmitted as a random access preamble.  (See in Figure 6 step 620 a scheduling resource info which is sub-band communication configuration is sent by the BS/network to the UE and the UE does CS/CCA in step 630 and selects sub-bands based on CCA step 635 and transmits a response on the selected/scheduled sub-bands a random access response 640 which is a random access preamble  see paragraph 0099)
	In view of the above, having the device of Novlan and then given the well- established teaching of Lei, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Novlan as taught by Lei, since Lei states in paragraph 40 that the modification results in an improved random access and/or scheduling request performance and spectrum usage efficiency.
	Novlan modified by Lei fails to disclose wherein the SS/PBCH block includes 4 orthogonal frequency division multiplexing (OFDM) symbols in time domain and 240 subcarriers in frequency domain.
	Park in the same endeavor of receiving PSS/PBCH block and random access preamble discloses wherein the SS/PBCH block includes 4 orthogonal frequency division multiplexing (OFDM) symbols in time domain and 240 subcarriers in frequency domain.  (See Fig. 6A 4 OFDM symbols carrying PSS, SSS and PBCH in time domain and 240 KHz subcarriers in frequency domain. See at least paragraph 103)
	In view of the above, having the device of Novlan modified by Lei and then given the well- established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Novlan modified by Lei as taught by Park, since Park states in paragraphs 10 and 20 that the modification results in reducing time required to initially access a 5G system for a terminal.

Regarding claims 2 and 8, Novlan modified by Lei and Park discloses the method of claim 1 and the device of claim 7 as set forth above, and Novlan further  also discloses wherein the RX beam direction corresponds to a transmit (TX) beam direction in which the request signal is transmitted. (i.e. Novlan in paragraph 37 discloses the LBT are conducted on a Rx/TX beam pair link)
Regarding claims 3 and 9, Novlan modified by Lei and Park discloses the method of claim 1 and the device of claim 7 as set forth above,  Novlan further discloses wherein the RX beam direction corresponds to a DL beam direction applied to the DL transmission, and the DL beam direction is acquired from the request signal. (Novlan indicates in paragraphs 37 and 43 that the request signal/LBT trigger will contain information on the paired LBT Link ad TX/RX and from the UE perspective it has to specify the downlink beam coming from the Base Station and is acquired from the request signal/LBT trigger)
Regarding claims 5 and 11, Novlan modified by Lei and Park discloses the method of claim 1 and the device of claim 7 as set forth above, Lei further discloses the request signal comprises scheduling information used to transmitting the random access preamble (i.e. Lei in Fig. 6 step 620 the BS sends a scheduling information message/sub-band based communication configuration and is a request or trigger where in the scheduling information/sub-bands are used to transmit random access preamble signal on selected sub-bands in step 640- see paragraphs 0090 and 0099)
	In view of the above, having the method and device of Novlan modified by Lei and Park  and then given the well- established teaching of Lei, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method and  device of Novlan already modified by Lei and Park , since Lei states in paragraph 40 that the modification results in an improved random access and/or scheduling request performance and spectrum usage efficiency.
Regarding claims 6 and 12, Novlan modified by Lei and Park discloses the method of claim 1 and the device of claim 7 as set forth above,  Novlan further discloses wherein the response signal comprises information on an interference amount measured by the wireless device. (i.e. Novlan discloses the response to the request message/LBT Trigger being LBT feedback per paragraph 45 the LBT feedback may include additional information regarding the identities and/or measurements such as channel occupancy indication (time/frequency/spatial occupancy) and RSRP/RSSI measurement(s) of detected potentially interfering transmitters. See also Novlan paragraph 55)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474